Earl Warren: You may proceed Mr. Kintner.
Earl W. Kintner: May it please the Court. In replying to questions of Mr. Justice Frankfurter, I think it might be relevant to point out concerning the pricing practices of the petitioner here. That the pricing practice complained of and which it alleges is common to the industry, was only superficially common to substantially -- substantial portions of the industry. For instance, in its own three principal lines, the respondent has a different price, maximum price with respect to each of those lines, 0% to 19% in its coil line, 0% to 15% in its leaf spring line and 0% to 20% in its piston line. This Court in the -- I'm turning very briefly to cases which we think govern in this instance. This Court in the case of U.S. versus Wabash Railroad said -- had this to say, the suppression of abuses resulting from violations would be rendered practically impossible if the Commission referring to the I.C.C. were required to suppress all simultaneously or none. Section 12 (1), imposes on the Commission, the duty to enforce the provisions of the Act. That duty would hardly be performed if the Commission were to define -- decline to enforce it, against one because it could not at the same time enforce it against all. And many years later, Judge Medina graphically following that line of reasoning in a Clayton Act proceeding Section 3 case said that preliminarily, it's been noted, that potential or even probable adverse effects on petitioner's business alone is not sufficient basis for withholding injunctive relief, where we to hold otherwise, we would quite effectively draw the teeth of Section 3 and the antitrust laws generally. It appears self evident that any provision upon behavior which tightens competition will necessarily endure to the immediate economic disadvantage of the individual or business organization engaged in that behavior. Essentially, the problem raised here in this appeal is one that is common not only to the Federal Trade Commission's submission of law enforcement but is a common -- a problem common to all law enforcement. It was as ever been does that those charge to a violation of the -- of the law say to the administrator or the person engaged in enforcing the law, get my brothers who are equally guilty before you get me and bring me to book. It was us, when I was a state prosecuting attorney more than a decade ago and it is thus the day with the Federal Trade Commission.
Felix Frankfurter: I think at -- if I'm mistaken I thought of the opinion here, almost in every criminal -- is also enough from defense lawyers. Why don't they bring in bigger picture that this Court (Inaudible) for you gentlemen at the jury. I think that's a very different thing to say, you shouldn't prosecute A, because he also keeps me from saying that in the domain of commercial regulation, where if it would be true, there's a big “if”. If A, B and C are competitors, serious competitors and they're all engaged (Inaudible) conscious parallelism, if he can bring all the men and have a trade wise or a proportionately trade-wise order if that can be done certainly it would be a decent administration. It would be fair to do that and I'm yet -- I'm still trying to see why as you put it before the recess that there aren't such situation such as the (Inaudible) club where you can -- where you can bring them all in.
Earl W. Kintner: There had been situations of that character. Typically, the price fixing situations where the respondents where using a common business practice found to be unlawful and there the Commission --
Felix Frankfurter: I'm not talking about conspiracy.
Earl W. Kintner: Even there, where the practices were precisely the same, the Commission has issued its two-way count. Here, the practices are not precisely the same nor would the defenses available to the respondent's be the same. Where it can and supportive as it is able, the Commission thus move against the principal factors in an industry and situations of this character as indeed it has in this instance.
Felix Frankfurter: So you mean in this case, you've given your discretion, the consideration to holding it up but you decide not to hold it up.
Earl W. Kintner: The Commission, in each instance, must determine whether or not to proceed in that case at that time or to wait the investigation of other cases and to file several complaints at one time against an industry involving similar practices. The -- it uses its administrative discretion, its law enforcement discretion, a discretion which from time immoral and our judgment has been used by law enforcement authorities whether they'd be district attorneys or administrative agents.
Felix Frankfurter: Well you concede that the Court of Appeals could overturn that as it found abuse in your discretion?
Earl W. Kintner: No, sir. I would say that the Court, as Judge Finnegan pointed out in the Niehoff dissent, in the Niehoff case would be interfering in the administrative process and exercising a judgment which belongs peculiarly and is peculiarly within the province of the administrative agency.
Felix Frankfurter: You've given -- what you've said that those bulk of your argument is for me at least, a conclusive answer, namely, you deny identity of considerations in the various cases?
Earl W. Kintner: I do sir.
Felix Frankfurter: Well, that for me is a conclusive answer.
Earl W. Kintner: I do, sir.
Felix Frankfurter: Well, does that take care of the whole business? Of course if A, B, and C have different situation?
Earl W. Kintner: I think it takes care certainly of this industry, if Your Honor please.
William J. Brennan, Jr.: Well, would it have taken care of it if this were a Dallas situation that we discuss this morning? In that instance, would you say the Court of Appeals could not reach the failure to proceed jointly against all the offenders as the abuse of discretion?
Earl W. Kintner: In that instance involving buying groups, the Commission has moved against the (Voice Overlap) --
William J. Brennan, Jr.: I know it has but suppose it did not moved against only one of the companies and then you were brought before the Court of Appeals for failure to have moved against all of it.
Earl W. Kintner: I think it's possible -- altogether possible that even in this instance, there might have been a defense available to one of those factors that might not have been available to another.
William J. Brennan, Jr.: Well, you have to show that at least here.
Earl W. Kintner: The matter of defenses is not -- is --
William J. Brennan, Jr.: No. But wouldn't you --
Earl W. Kintner: -- not a matter --
William J. Brennan, Jr.: -- have to show that that --
Earl W. Kintner: -- the government.
William J. Brennan, Jr.: -- possibly was the situation to --
Earl W. Kintner: The defense is claimed by the respondent.
William J. Brennan, Jr.: I know that. But I say would you not have had to show as the reason for not having proceeded against them all in that group buying situation that there was a difference?
Earl W. Kintner: I don't believe that that would have been an issue where the Commission to issue a complaint in one of those instances. The issue would have been whether or not the statute violates it. The Commission would have had to have made in its administrative capacity, the determination against how many of those respondents to have or to proceed against.
William J. Brennan, Jr.: Well, let me put it this way. Are you then claiming for the Commission an unreviewable discretion whether to proceed against one or all of a group equally guilty?
Earl W. Kintner: I think the Commission can be forced to exercise its administrative discretion as it was in the American Chain and Cable case were Judge Parker in that Circuit said that the Commission should have ruled upon a motion to hold in advance the order during war time and at the request of the War Navy Department. The Court didn't say that the Commission should have granted the motion. It said that the Commission should have taken jurisdiction over the motion and ruled on it, exercising its administrative discretion. I think that necessarily the problem of how the Commission's spends its law enforcement dollar against whom it must proceed is one which it must make in its capacity as a quasi prosecutor if you will in its administrative capacity. And then, once it proceeds as the statute says it must do, if it finds the probability of law violation. Once it proceeds, the statute further says that if it finds the facts are that the law has been violated, it shall issue its cease and desist order. And then, once again, there comes into play after the issuance of the cease and desist order and as in here, the affirmance or review by the Court, there comes into play the Commission's discretion with respect to securing compliance with that order and the two future stages, the Courts of Appeal are brought into the act.
Felix Frankfurter: Mr. Kintner, if I understood Justice Brennan's question. If I understood or to your reply -- I -- is not answered so far as my understanding of question and answer (Inaudible). As I understood his question, it was -- assume the Dallas situation, and that I was saying this is -- you've indicated. Assume the Dallas situation four or five three or six, I don't care which, a multiple number of records, multiple number who violated an act which doesn't call for any cost to counter anything concededly, the difference between those who belong to buyers group and those who do not. A motion is made and the Commission does only after one. A motion is made to stay its order until it enters a civil order against the other. I understand your order and of course if I hear it correctly that if the Commission doesn't pass on that motion, we will consider this for or if it sends it out and puts it on file, you can get mandamus just as you can get mandamus against the I.C.C. or any other administrative agency to exercise its discretion.
Earl W. Kintner: Yes, sir.
Felix Frankfurter: No doubt about that. But when -- from there, you went on and saying if it does, that it exercise discretion, period. As I understood Justice Brennan's question, that's why I like to associate myself with it. Assuming that simple situation uncomplicated by individualization of cost and all of the rest and the Commission exercised its discretion against to stay in favor of one who belongs to a concededly group class, is that not such an -- such an exercise of its discretion as to constitute an abuse correctable by the Court of Appeals? And your answer is no to that is it?
Earl W. Kintner: I think it would be a dereliction of the -- perhaps of the Commission's duty to word the Congress in performing its statutorily assigned duties with respect to enforcement of the law.
Felix Frankfurter: Well, I think it (Voice Overlap) --
Earl W. Kintner: And I hesitate -- I hesitate as the chief legal officer of an administrative agency to deny the courts ever, their privilege of ruling, that an administrative agency has abused due process.
Felix Frankfurter: Well, it does not go that far to be-- to be correctable by the Court of Appeals. But when you say “dereliction” that's a big word.
Earl W. Kintner: Yes, sir.
Felix Frankfurter: And to say that, the Court of Appeals, under the authority given by the Federal Trade Commission Act, can't correct a dereliction. That seems to be rather (Inaudible).
Earl W. Kintner: I think, that under the -- it's a matter of the assignment of the respective duties to the Commission and to the Courts of Appeal or the handling for the enforcement of the Robinson-Patman and other statutes. It's a -- a reasonable division of authority of the administrative -- purely administrative on one hand and the courts review on the other hand. And I believe that the -- your question can only be resolved by an examination of what the Congress has done with respect to division of powers between the administrative agency and the courts.
Felix Frankfurter: I'm not at all. I'm not -- I wasn't out of hand to say that Congress can withhold all judicial review. It's not at all clear that it couldn't that it's a very different thing when it gives the review its power -- power to modify and something occurs that is deserving to be characterized or you characterize as a dereliction but that is not for me to believe the Court of Appeals.
Earl W. Kintner: I think that the Commission had used its discretion to examine in all the facts with respect to an industry, had made findings on which a court might properly say, “You are wrong,” has not -- such evidence that would justify those findings or you're wrong on the law, then comes into play the court's of power.
Earl Warren: Mr. Kitner, may I just -- before we get to the next case. May I just ask one question? Is there any question in your -- your mind as to whether the Commission could have withheld the order if it had desires? Do you recall it that Mr. Frank said that -- that he -- he questioned whether they could because of the lack of equity powers but is there any question in your mind as to whether they could if they wanted to have held this for one year, two years or until -- until it had made certain other determinations?
Earl W. Kintner: None whatsoever, Mr. Chief Justice.